

117 SRES 257 ATS: Commending and congratulating the Marshall University Thundering Herd men’s soccer team for winning the 2020 National Collegiate Athletic Association Division I men’s soccer national championship.
U.S. Senate
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 257IN THE SENATE OF THE UNITED STATESMay 28 (legislative day, May 27), 2021Mrs. Capito (for herself and Mr. Manchin) submitted the following resolution; which was considered and agreed toRESOLUTIONCommending and congratulating the Marshall University Thundering Herd men’s soccer team for winning the 2020 National Collegiate Athletic Association Division I men’s soccer national championship.Whereas, on May 17, 2021, the Marshall University Thundering Herd men’s soccer team (in this preamble referred to as the Thundering Herd) defeated the Indiana University Hoosiers by a score of 1 to 0 in overtime in the 2020 National Collegiate Athletic Association (in this preamble referred to as the NCAA) Division I national championship game;Whereas the 2020 NCAA Division I national championship is the first national championship in the history of the men’s soccer program at Marshall University and the University’s first Division I championship in any sport;Whereas the Thundering Herd is the first active member of the Conference USA to win a NCAA national championship in any sport;Whereas the 2020 NCAA men’s soccer season was moved from the fall of 2020 to the spring of 2021 due to the coronavirus pandemic;Whereas the Thundering Herd overcame the adversity of the season, finishing with a record of 13 wins, 2 losses, and 3 draws;Whereas the Thundering Herd were the Conference USA regular season champions, earning the team a bid to the NCAA tournament;Whereas the number 10 seeded Thundering Herd won 4 games in the NCAA tournament leading up to the national championship game, by defeating the number 23 seeded Fordham University, the number 1 seeded Clemson University, the number 8 seeded Georgetown University, and the number 16 seeded University of North Carolina;Whereas Jamil Roberts scored his third game-winning goal in the NCAA Tournament in the 98th minute of the national championship game, solidifying the Thundering Herd’s victory and earning him the title of the NCAA Tournament’s Offensive Most Outstanding Player;Whereas Nathan Dossantos, Vinicius Fernandes, Max Schneider, and Vitor Dias of Marshall University were named to the NCAA All-Tournament Team;Whereas in 4 years as head coach, Chris Grassie took the team from missing the Conference USA Tournament in his first season to becoming the 2020 national champions; andWhereas Coach Grassie has rallied the Sons and Daughters of Marshall University around the soccer program, thus transforming Marshall University into a soccer school: Now, therefore, be itThat the Senate—(1)commends the Marshall University Thundering Herd men’s soccer team (in this resolution referred to as the Thundering Herd) for winning the 2020 National Collegiate Athletic Association Division I men’s soccer national championship;(2)recognizes the players, coaches, and staff of the Thundering Herd; and(3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—(A)the President of Marshall University, Jerome A. Gilbert; and(B)the head coach of the Thundering Herd, Chris Grassie. 